SCHOOLS
Under the provisions of 70 O.S. 509.2 [70-509.2](A)(B)(C) (1978), an organization which petitions for an election may maintain possession of the petitions for a reasonable period of time, prior to submission to the local board of education, in order to verify petition signatures. However, the time for signing such petitions is limited to a time within 30 days of the first day of classes, the first day of class serving as the beginning date for all subsequent petition drives. The 30 day reference appearing at 70 O.S. 509.2 [70-509.2](B)(2) (1978), refers to calendar days and not days of pupil attendance.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: (1) Under the provisions of 70 O.S. 509.2 [70-509.2] (1978), may an organization which petitions for an election maintain possession of the petitions for a reasonable period thereafter prior to submission to the board of education in order to verify petition signatures? "(2) Additionally, is the thirty (30) day period days of pupil attendance or calendar days? Your questions arise under the recently enacted House Bill 1115, Second Regular Session, Thirty-sixth Oklahoma Legislature (1978), amending 70 O.S. 509.2 [70-509.2] (1971) pertaining to the procedures for recognizing professional organizations for purposes of negotiations between local boards of education and bargaining representatives of professional educators. This statute, 70 O.S. 509.2 [70-509.2] (1978) provides, in respects relevant to your question: "However, all school districts with an average daily attendance of thirty-five thousand (35,000) or more shall adopt the following method for choosing the professional organization: "A. Local Boards of Education shall recognize an employee organization designated by an election of the employees in an appropriate bargaining unit as the exclusive representative of all the employees in such unit. The recognition of such employee organization shall be made by the local board no later than fourteen (14) days after said election.  "B. 1. Within fourteen (14) days of the receipt of an employee petition filed by or on behalf of twenty-five percent (25%) or more of the employees in a unit, such petition calling for an election to determine which, if any, employee organization represents the employees in a bargaining unit, the local board of education shall verify all names appearing on the petition. The board shall verify that the names are those of bona fide members of the unit and that the challenging numbers are correct.  "2. The petition calling for the secret ballot election shall contain only the names of employees of the bargaining unit who have signed and dated said petition. The time for signing the petition shall be within thirty (30) days of the first day of classes. Provided that the first day of classes shall serve as the beginning date for all subsequent petition drives.  "3. Any employee in the bargaining unit shall have the right to challenge the validity of any or all names appearing on the petition. Such challenge shall be filed with the local board of education no later than five (5) days after receipt of said petition. After the challenge period expires, and the petition is validated by the local board as having the sufficient percentage of names, the local board shall call for a secret ballot election." In your request for an opinion you note that the statutory amendment, while providing for a time period within which petitions may be signed by employees within a bargaining unit, does not indicate a time period in which the subject petition must be submitted or delivered to the local board of education for purposes of a sought election. Under these circumstances you ask the first above-noted question.  An analysis of the statutory provision under consideration reveals that while the statute prescribes certain time periods within which the local board of education must initially act upon a petition calling for an election to determine employee organization, and further, while the statute additionally prescribes certain other time periods within which, for example, signatures may be obtained and challenges may be submitted, we find no provision within the statute which prescribes a time period within which the subject petition must be delivered or submitted to the local board of education for its further action. Accordingly, in the absence of such a statutorily prescribed time period for this purpose, your first question may be answered in the affirmative. We reach this conclusion noting that while no time period is prescribed for submitting or delivering the subject petition to the local board of education, no signatures upon such a petition calling for the secret ballot election may be obtained after the referred 30 day period from the first day of classes.  Your second question asks if the subject 30 day period referred to in the above-quoted section, Subsection B,2, refers to pupil attendance days or calendar days. Again, in this connection, the statute merely provides: "The time for signing the petition shall be within thirty (30) days of the first day of classes. Provided that the first day of classes shall serve as the beginning date of all subsequent petition drives." In the absence of any statutory definition of the word "days", such word must be interpreted and understood in its ordinary and everyday sense. First National Bank  Trust Co. of Chickasha v. U.S., 462 F.2d 908 (1972). Our interpretation and construction of this word, in keeping with its ordinary and everyday sense, would be that the word refers to calendar days and not, in the absence of any statutory language to the contrary, other specific types of days such as pupil attendance days. Accordingly, it is our interpretation that the statutory reference is to 30 calendar days.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Under the provisions of 70 O.S. 509.2 [70-509.2](A)(B)(C) (1978), an organization which petitions for an election may maintain possession of the petitions for a reasonable period of time, prior to submission to the local board of education, in order to verify petition signatures. However, the time for signing such petitions is limited to a time within 30 days of the first day of classes, the first day of class serving as the beginning date for all subsequent petition drives. The 30 day reference appearing at 70 O.S. 509.2 [70-509.2](B)(2) (1978), refers to calendar days and not days of pupil attendance.  (R. THOMAS LAY) (ksg)